COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00240-CV


ROGER LIVERMAN AND AARON                                        APPELLANTS
LIVERMAN

                                        V.

DENTON COUNTY, TEXAS,                                            APPELLEES
DENTON COUNTY CRIMINAL
DISTRICT ATTORNEY, PAUL
JOHNSON, LARA TOMLIN, RICK
DANIEL, AND LINDSEY SHEGUIT

                                     ----------

           FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 16-08473-16

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     This case arises from an unfortunate family dispute among Appellants

Roger Liverman and Aaron Liverman, on the one side, and Katheryn Payne Hall

(Roger’s daughter and Aaron’s sister) on the other. The dispute is rooted in a
     1
         See Tex. R. App. P. 47.4.
disagreement over mechanic’s liens filed by Appellants against Hall’s home in

2008. See Liverman v. State, 470 S.W.3d 831, 833–34 (Tex. Crim. App. 2015).

As a result of the filings, Appellants were charged with and convicted of securing

the execution of documents by deception.         See id.; Tex. Penal Code Ann.

§ 32.46(a)(1) (West 2016) (providing that a person commits an offense if, by

deception, he “causes another to sign or execute any document affecting

property . . . of any person”). This court reversed the convictions and acquitted

both Appellants, holding that the county clerk had not “sign[ed] or execut[ed]” the

lien affidavits as required to support the conviction.    Liverman v. State, 448
S.W.3d 155, 159 (Tex. App.—Fort Worth 2014) (mem. op.) (reversing Roger’s

conviction), aff’d, 470 S.W.3d at 839; Liverman v. State, 447 S.W.3d 889, 892–

93 (Tex. App.—Fort Worth 2014) (mem. op.) (reversing Aaron’s conviction), aff’d,
470 S.W.3d at 839. The court of criminal appeals affirmed both decisions in

2015. Liverman, 470 S.W.3d at 839.

      In October 2016, Appellants filed, pro se, a complaint of malicious

prosecution against Hall and the Appellees: Denton County, Texas; Paul

Johnson, the criminal district attorney of Denton County, as an employee and in

his individual capacity; and three assistant criminal district attorneys—Lara

Tomlin, Rick Daniel, and Lindsey Sheguit—as employees and in their individual

capacities. Appellees filed a plea to the jurisdiction in response, asserting that

Appellants’ claims were precluded by sovereign and governmental immunity.

After a hearing, the trial court granted the Appellees’ plea to the jurisdiction and


                                         2
dismissed Appellants’ claims against the Appellees with prejudice. The trial court

did not address the Appellants’ claims against Hall, which remain pending.

                                       Discussion

I. Our jurisdiction over an interlocutory appeal

      Before we address the substance of this appeal, we must consider our

jurisdiction. See Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623–

24 (Tex. 2012) (“[W]e must consider our jurisdiction, even if that consideration is

sua sponte.”). This is an interlocutory appeal because the trial court’s order of

dismissal did not dismiss the Appellants’ claims against Hall. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (noting that a judgment is final

only if it disposes of all remaining parties and claims). Generally, we only have

jurisdiction to hear an appeal from a final judgment. Jack B. Anglin Co. v. Tipps,

842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). We may only consider

immediate appeals of interlocutory orders if a statute explicitly provides appellate

jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

      Section 51.014(8) of the civil practice and remedies code provides us with

jurisdiction over an interlocutory appeal from the granting of a plea to the

jurisdiction by a governmental unit, such as Denton County. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(8) (West Supp. 2017) (providing that a person may

appeal an interlocutory order that grants a plea to the jurisdiction by a

governmental unit); § 101.001(3)(B) (West Supp. 2017) (defining “governmental

unit” to include a county as a political subdivision of the state).     The Texas


                                         3
Supreme Court has also held that this jurisdiction extends to claims filed against

officials sued in their official capacities. Tex. A&M Univ. Sys. v. Koseoglu, 233
S.W.3d 835, 845 (Tex. 2007).          We therefore have jurisdiction over the

interlocutory appeal of the dismissal of claims made against Denton County and

Johnson, Tomlin, Daniel, and Sheguit in their official capacities.

      We do not, however, have jurisdiction over the dismissal of Appellants’

claims against Johnson, Tomlin, Daniel, and Sheguit in their individual

capacities.2 See Adams v. Harris Cty., No. 04-15-00287-CV, 2015 WL 8392426,

at *4 (Tex. App.—San Antonio Dec. 9, 2015, pet. denied) (mem. op.) (dismissing

for lack of jurisdiction interlocutory appeal of grant of plea to the jurisdiction of

claims filed against appellate court clerk in his personal capacity); Sanders v.

City of Grapevine, 218 S.W.3d 772, 776 (Tex. App.—Fort Worth 2007, pets.

denied) (dismissing for lack of jurisdiction interlocutory appeal of order granting

individual appellees’ motion to dismiss). The assertions of immunity by Johnson,

Tomlin, Daniel, and Sheguit were personal defenses, not ones based on the

governmental unit’s immunity, and therefore do not fall within the purview of

section 51.014(8).    See Adams, 2015 WL 8392426, at *4.             Accordingly, we

dismiss the portion of Appellants’ appeal that complains of the trial court’s


      2
        By letter dated November 30, 2017, we notified the parties of our
jurisdictional concerns and requested a response from any party desiring to
continue the appeal as it pertains to those claims. Appellants filed a response
but it does not provide us with any basis for jurisdiction over the claims against
Johnson, Tomlin, Daniel, and Sheguit in their individual capacities.


                                         4
dismissal of their claims against Johnson, Tomlin, Daniel, and Sheguit in their

individual capacities.

II. Immunity of Denton County and officials of the district attorney’s office

       Governmental immunity defeats a trial court’s subject matter jurisdiction

and thus is properly asserted in a plea to the jurisdiction. See Tex. Dep’t of

Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–26 (Tex. 2004). The trial court

must determine at its earliest opportunity whether it has the constitutional or

statutory authority to decide the case before allowing the litigation to proceed,

and we will review the trial court’s ruling de novo. Id. at 226. It is the plaintiff’s

burden to allege facts that affirmatively demonstrate the court’s jurisdiction, and

we will construe the pleadings liberally in favor of the plaintiff and consider the

plaintiff’s intent. Id.

       Absent a waiver of liability by the State, Denton County is entitled to

governmental immunity from Appellants’ claims.               See Tex. Nat. Res.

Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 853 (Tex. 2002) (plurality op.)

(“If the Legislature has not expressly waived immunity from suit, the State retains

such immunity even if its liability is not disputed.”); see also Tex. Civ. Prac. &

Rem. Code Ann. § 101.021 (West 2011) (waiving governmental immunity in

three areas: use of publicly owned vehicles, premises defects, and injuries

arising from conditions or use of property). The Texas Tort Claims Act does not

waive immunity for intentional torts, such as malicious prosecution. Tex. Civ.

Prac. & Rem. Code Ann. § 101.057(2) (West 2011) (excluding intentional torts


                                          5
from waiver of immunity); City of Hempstead v. Kmiec, 902 S.W.2d 118, 122

(Tex. App.—Houston [1st Dist.] 1995, no writ) (holding TTCA did not waive

immunity for the intentional torts of false arrest, malicious prosecution, and

defamation by the City).       This immunity further extends to Johnson and his

assistant district attorneys for actions taken in their official capacities. See City of

El Paso v. Heinrich, 284 S.W.3d 366, 380 (Tex. 2009) (“[G]overnmental immunity

protects government officers sued in their official capacities to the extent that it

protects their employers.”).

      Appellants’ brief to this court does not provide any authority establishing a

waiver of governmental immunity. Appellants instead rely upon the Supreme

Court’s recent holding in a suit under 42 U.S.C. § 1983 that the Fourth

Amendment of the U.S. Constitution governs a claim for unlawful pretrial

detention.   See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 914 (2017).

Appellants do not explain how Manuel is applicable in this situation, and we

decline any invitation to so apply it.

      We therefore overrule Appellants’ complaint as it relates to the trial court’s

dismissal of their claims against Denton County and Johnson, Tomlin, Daniel,

and Sheguit in their official capacities.

                                     Conclusion

      Having determined that we lack jurisdiction over the Appellants’ appeal of

the trial court’s dismissal of their claims against Johnson, Tomlin, Daniel, and

Sheguit in their individual capacities, we dismiss that portion of the appeal.


                                            6
Having overruled the remainder of Appellants’ complaint, we affirm the trial

court’s order dismissing the claims against Denton County and Johnson, Tomlin,

Daniel, and Sheguit in their official capacities.

                                               /s/ Bonnie Sudderth

                                               BONNIE SUDDERTH
                                               CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; GABRIEL and KERR, JJ.

DELIVERED: December 14, 2017




                                           7